Citation Nr: 1540491	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain with spondylosis of L5, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board previously remanded this matter for additional development in January 2013.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the increased rating period, lumbosacral strain with spondylosis of L5 has been manifested by flexion that more nearly approximates forward flexion of 30 degrees or less.  The Veteran does not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a duration of at least four weeks and less than 6 weeks.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for lumbosacral strain with spondylosis of L5 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter dated in September 2008 letter fulfilled the requirements of Vazquez.  The September 2008 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life. The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations of his lumbar spine in April 2008 and March 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's disability. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Rating Criteria for the Spine

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a . Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateroflexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

Increased Rating for Lumbosacral Strain

A February 1971 rating decision granted service connection for lumbosacral strain, spondylosis of L-5.  A 0 percent rating was assigned.  A 20 percent rating was assigned from February 2004.  A claim for an increased rating was received in February 2008.  

The Veteran asserts that his symptoms have changed.  In the substantive appeal received in August 2009, the Veteran reported that he has bulging discs and requires pain medication.  He noted that he does not walk or stand much. 

The Veteran had a VA examination in April 2008.  The Veteran reported constant pain and stiffness in the low back with pain in the lower extremities.  He reported that his pain had gotten worse, to the point that he could not work.  The Veteran denied periods of flare-ups.  He complained of occasional weakness, numbness and tingling to the lower extremities.  The Veteran indicated that he used a cane and a walker.    

Upon physical examination, the Veteran had slouched posture and an unsteady gait.  Range of motion testing showed forward flexion to 60 degrees and extension to 22 degrees.  The Veteran had left lateral flexion to 5 degrees and right lateral flexion to 22 degrees.  He had left and right lateral rotation to 20 degrees.  Pain with motion was noted.  The examiner indicated that there was pain with repetitive motion but did not describe where painful motion occurred in terms of degrees.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no ankylosis.  Sensory and motor examinations of the upper and lower extremities were normal.  Knee and ankle reflexes were hypoactive.  The examiner diagnosed moderate arthritic changes with significant disc space narrowing at L3-4 and L5-S1 and flat back syndrome.  

The Veteran had a VA examination in March 2013.  The Veteran complained of chronic back pain.  The Veteran reported that he could not do housework or yard work and could walk about 150 feet maximum if he pushed himself.  He reported that he could not sit or stand for long periods of time.  The Veteran denied flare-ups that impacted the function of the lumbar spine.  

Range of motion testing showed forward flexion to 40 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran had extension to 5 degrees with painful motion at 15 degrees.  He had left and right lateral flexion to 15 degrees with painful motion at 10 degrees.  The Veteran had right lateral rotation to 15 degrees with pain at 10 degrees.  He had left lateral rotation to 10 degrees with pain at 10 degrees.  The Veteran was unable to perform repetitive use testing because of moderate pain and spasm.  The examiner commented that repeated motion was impossible.  The examiner noted that the Veteran was not under adequate pain control as far as fatigability and endurance and would be unable to do three repetitions.  

The examiner noted that the functional loss and functional impairment of the lumbar spine included less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  Guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  The Veteran had hypoactive reflexes of both knees and ankles.  Sensory examination of the lower extremities was normal.  Straight leg raising was negative bilaterally.  The Veteran did not have radicular pain or signs or symptoms or radiculopathy.  The examiner indicated that radiculopathy was not present.  

The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as a bowel or bladder condition or pathologic reflexes.  The examiner noted that that the duration of incapacitating episodes of intervertebral disc syndrome was at least 1 week but less than 2 weeks.  An x-ray of the lumbosacral spine showed diffuse degenerative disc disease and muscle spasm.  

In this case, the 2008 VA examination showed flexion of the thoracolumbar spine to 60 degrees.  The examiner noted  that there was pain with repetitive motion but did not specify the point at which painful motion occurred.  The 2008 examination findings are therefore not probative in determining the functional loss due to pain.   The 2013 VA examination showed forward flexion to 40 degrees with pain at 15 degrees.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.  The March 2013 VA examination report shows objective findings of functional loss due to back pain, including weakened movement and difficulty with sitting and standing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  Accordingly, taking into consideration the Veteran's functional loss, the Board finds that his limitation of flexion more nearly approximates limitation of forward flexion to 30 degrees.  The Board finds that the criteria for a 40 percent disability rating for lumbosacral strain with spondylosis of L5 have been met throughout the rating period from February 4, 2008.  

The Board finds that a rating in excess of 40 percent is not warranted.  A higher rating is not assignable under the General Rating Formula, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not warranted based upon incapacitating episodes, as the Veteran does not have incapacitating episodes having a total duration of 6 weeks during a 
12-month period.

The Board finds that separate ratings are not warranted for neurological impairment.  The April 2008 examination showed subjective complaints of numbness and tingling of the lower extremities.  However, there are no objective findings of neurological abnormalities.  The April 2008 examination noted normal sensory and motor examinations.  The 2013 VA examination report noted that there was no radiculopathy, bowel or bladder impairment or pathologic reflexes.  The Veteran is competent and credible to report his symptoms; however, the Veteran's subjective complaints are outweighed by the objective evidence of record.  Accordingly, the Board finds that separate ratings for neurological impairment are not warranted.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria contemplate the symptomatology of the Veteran's lumbar spine disability.  These symptoms include limitation of motion of the spine and pain, all of which are provided for in the rating criteria. The Veteran does not have any low back symptoms that are not accounted for in the rating criteria. 

Because the first step in the Thun test has not been crossed, there is no need to reach a determination as to whether there are exceptional factors; accordingly, the decision not to refer the extraschedular rating does not contradict the decision to develop the TDIU claim.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran has alleged that he had to stop working because of his lumbar spine disability.  The issue of entitlement to a TDIU is addressed in the remand section of this decision below.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 40 percent disability rating is granted for lumbosacral strain with spondylosis of L5 from February 4, 2008, subject to regulations governing the payment of monetary benefits.  


REMAND

The Veteran asserts that he is unemployable due to his back disability.  A claim for TDIU dated in February 2013 reflects that the Veteran last worked in 2002 as a pipe insulator.  Upon VA examination in 2008, he reported that he quit working because of back pain.  The physician who examined the Veteran in March 2013 opined that the Veteran is unable to manage himself so that he can obtain an area of employment, factory or otherwise, due to the nature of his stiffness, pain and limitations.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding a TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Therefore, a remand is required for referral to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. 
§ 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim under 38 C.F.R. 
§ 4.16(b) to the appropriate VA compensation and pension officials for extraschedular consideration.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


